Citation Nr: 1227543	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  11-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of hepatitis, also claimed as liver condition.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hepatitis.  A notice of disagreement was received in August 2011, a statement of the case was issued in September 2011, and a substantive appeal was timely received in September 2011.  

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1. By way of a November 1971 rating decision, the RO denied service connection for residuals of hepatitis, finding, essentially, that hepatitis (or residuals thereof) were not shown on examination.  The Veteran was notified of the decision, but did not appeal.  

2. The additional evidence presented since the rating decision in November 1971 does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim of service connection for residuals of hepatitis, also claimed as liver condition.




CONCLUSIONS OF LAW

1.  The November 1971 decision denying service connection for hepatitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).    

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of hepatitis, also claimed as liver condition. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When the Veteran seeks to reopen a previously and finally denied claim by submitting new and material evidence, proper notice under the VCAA must include notification of the type of evidence and information that is necessary to reopen the claim, as well as notice of the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO provided pre-adjudication VCAA notice by letters in May 2011 regarding what information and evidence is needed to substantiate his claim for service connection, to include the need to submit new and material evidence to reopen the claim, as well as advising the Veteran of the basis for the prior denial of entitlement to service connection for residuals of hepatitis.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also advised as to what information and evidence must be submitted by the Veteran, and the types of evidence that will be obtained by VA.  The Veteran was provided with notice of the information and evidence needed to establish a disability rating and an effective date for his claimed disability.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The record shows that the RO has obtained service treatment records and relevant VA records.

As for the claim of whether new and material evidence has been received to reopen the claim of service connection for residuals of hepatitis (also claimed as liver condition), under the duty to assist, a VA medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).    This , and this is not the case here.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  

A RO decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

By way of a November 1971 decision, the RO denied service connection for residuals of hepatitis, essentially finding no currently diagnosed disability involving hepatitis or residuals thereof.  The RO denied his claim on the basis that service treatment records did not show hepatitis but acknowledged that there was a "notation of hepatitis by history in November 1970."  The RO also considered the August 1971 separation examination which indicated no present diagnosis of hepatitis or liver condition.  The November 1971 rating decision also denied the claim based on the October 1971 VA examination which "show[ed] no evidence of  hepatitis or residuals thereof."  The Veteran was notified of the decision, but did not appeal.  The decision became final.  

Evidence received at the time of the last final rating decision in November 1971 consisted of service treatment records dating from December 1969 to September 1971.  Medical records document an October 1970 diagnosis of hepatitis during service in Vietnam.  On the August 1971 report of medical history prior to separation from service, the Veteran mentions a history of hepatitis during service, but he indicated his health at that time of separation was "good."  Clinical evaluation on the August 1971 report of examination prior to separation indicated that his endocrine system was "normal" and that he had no current illnesses at that time.

During the October 1971 VA examination, the examiner considered the Veteran's medical history, including the October 1970 diagnosis of hepatitis in Vietnam.  The examiner noted the Veteran's present complaint at the time of the examination as the following, "[h]as no complaints, feels fine but he wants to get the history of his illness on record."  A physical examination was conducted in addition to a chest examination, blood tests, and urinalysis.  The examiner noted that the Veteran's endocrine system was "normal."  The final diagnosis indicated that hepatitis was not found.

Based on the above noted evidence, the RO denied service connection in November 1971, essentially finding that the there was no current diagnosis of hepatitis or a liver disability.  The Veteran did not appeal, and the decision is final.  VA will reopen the matter and consider it on a de novo basis when new and material evidence is received.  As stated above, new and material evidence, for evidence to be "new and material" it must be evidence that:  (1) was not on file at the time of the last final decision; and (2) evidence that relates to an unestablished fact necessary to substantiate the claim.  In this case, the evidence on file at the time of the last decision included assertions of a disability, but no diagnosis.  Therefore, for evidence to be material today, it would have to relate to the unestablished fact of a currently diagnosed disability, and/or a link to service.  

The Board has reviewed the evidence received since the November 1971 final decision.  Unfortunately, the newly received evidence includes only the Veteran's lay characterization of his disability as a liver condition on the April 2011 claim form.  There were no accompanying medical documents indicating a diagnosis of hepatitis, residual hepatitis or any liver condition.  VA sent the Veteran notification in an attempt to inform him of the type of evidence needed to reopen his claim, but he did not submit anything else.  The 2011 assertions that he has a liver disability are redundant of statements on file back at the time of the 1971 decision and thus are not new.  

The Veteran has not submitted any evidence of a diagnosis of a current disability.  This is the type of evidence that would be material to the issue at hand as it relates to an unestablished fact necessary to substantiate the claim.  As there continues to be no medical evidence showing that the Veteran has residuals of hepatitis or a liver condition that began during service or is otherwise related to service, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim.

As no new and material evidence has been received since the 1971 decision, the matter may not be reopened. 


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for residuals of hepatitis, also claimed as liver condition, is not reopened, and the appeal is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


